Citation Nr: 0932025	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-29 754	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to August 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the benefits sought on appeal.  In 
June 2009, the Veteran testified at a Board videoconference 
hearing held before the undersigned.

The Board notes that the RO characterized the issue on appeal 
as entitlement to service connection for PTSD, also claimed 
as an anxiety disorder.  The Board observes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a claim based on the diagnosis of a 
new mental disorder, taken alone or in combination with a 
prior diagnosis of a related mental disorder, states a new 
claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).  The Board also has considered the Federal Circuit's 
recent decision in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  The Federal Circuit held in Boggs that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  
Thus, the Board has recharacterized the issues on appeal as 
stated on the title page of this decision.

The issue of service connection for an acquired psychiatric 
disability other than PTSD is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal on the issue of service 
connection for PTSD has been obtained.

2.  There is no competent medical evidence of a diagnosis of 
PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2004 and August 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
that he should submit medical evidence relating the claimed 
disability to active service and noted other types of 
evidence the Veteran could submit in support of his claim.  
The August 2006 letter informed the Veteran of the need to 
submit medical evidence, evidence of an in-service stressor, 
linking evidence between the claimed PTSD and the in-service 
stressor, and noted other types of evidence the Veteran could 
submit in support of his PTSD claim.  In addition, the 
Veteran was informed of when and where to send the evidence.  
After consideration of the contents of this letter, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD.  Thus, 
any failure to notify and/or develop this claim under the 
VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in August 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA with respect to his PTSD claim.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2004 letter was issued to the appellant and his service 
representative prior to the November 2004 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  The RO also has obtained the 
Veteran's service personnel records in order to attempt 
corroboration of his claimed in-service stressor.  As will be 
discussed below, however, the Veteran's claimed in-service 
stressor is too vague to be capable of corroboration by the 
Joint Services Records Research Center (JSRRC).  

VA need not conduct an examination with respect to the claim 
of PTSD because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The standards of McLendon are not 
met in this case.  With respect to the Veteran's service 
connection claim for PTSD, there is no competent evidence of 
an in-service stressor.  Service connection for PTSD cannot 
be granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Thus, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that he incurred PTSD while on active 
service in Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's DD Form 214 shows that he received the Vietnam 
Service Medal, Vietnam Campaign Medal, the National Defense 
Service Medal, and one Overseas Service Bar.  He served in 
Vietnam from August 1965 to August 1966.  His military 
occupational specialty (MOS) was stevedore or supply handler 
and he was assigned to the 119th Transportation Company.

The Veteran's service treatment records (STRs) do not show 
any treatment for or diagnosis of PTSD in service.  His 
November 1963 service entrance and August 1966 separation 
examinations show normal psychiatric findings, and he denied 
trouble sleeping, frequent or terrifying nightmares, 
depression/excessive worry, and loss of memory/amnesia on the 
questionnaires accompanying both examinations.

Outpatient VA treatment records show that in February 2003 he 
underwent a mental health screening evaluation at which he 
reported problems staying asleep due to nightmares and 
flashbacks of gun fire and bombing.  He admitted to drinking 
3 to 4 drinks daily but did not consider it a problem and 
never got intoxicated.  Mental status evaluation of the 
Veteran showed him to be alert, oriented, and cooperative, 
with a somewhat flat affect and anxious and tearful mood, but 
normal speech, logical thought, and intact judgment and 
insight.  He was referred for further evaluation to "rule 
out PTSD."

At a VA outpatient psychiatric evaluation in March 2004 he 
related an experience which occurred about 6 months after he 
arrived in Vietnam.  He stated that he was loaned out to 
another company for two months where he had to drive a truck 
during the day and guard the field at night.  He would fall 
asleep sometimes, and would wake up when he heard mortars.  
He was fired upon and was scared and could not see much.  
"I'd go where I heard the noise, shoot at anything."  He 
said sometimes he hit something, but the next day never found 
anyone.  He was never injured and did not recall seeing 
anyone who was injured.  The Veteran indicated that after the 
military he drank a great deal, sometimes as much as a case 
of beer plus whiskey in a night.  He reported currently 
drinking about 2 to 3 mixed drinks a night and once a week 
about 6 alcoholic drinks.  He denied any drug use.  He 
reported problems sleeping and that he would awake hearing 
gunshots and mortars, which had gradually increased as he got 
older.  On mental status evaluation, the Veteran showed no 
suicidal or homicidal ideations or evidence of psychosis.  
Anxiety Disorder (NOS) was diagnosed.  

Private treatment records from Dr. Earle show that the 
Veteran received psychotherapy on a regular basis from July 
2004 to December 2006.  An August 2004 treatment note shows 
the Veteran complained of nightmares of war about 3 times a 
week and having hit his wife in his sleep.  He reported that 
he had been a driver and guard overseas, that he had memories 
of Vietnam 2 to 3 times a week, and that he tried to avoid 
thoughts of Vietnam.  He said watching military shows caused 
nightmares that would make him "jump clean out of bed."  He 
reported that he was never wounded in Vietnam, but was in 
numerous firefights.  Dr. Earle's assessment was "anxiety 
syndrome in context of war-time experiences" and daily 
alcohol use.  A diagnosis of "PTSD, chronic, rule out 
alcohol abuse" was made.  Dr. Earle furnished a written 
statement that the Veteran "appeared to meet the DSM 
criteria for" PTSD and possible Alcohol Abuse.

On his PTSD Questionnaire submitted in September 2006, the 
Veteran reported that he was loaned out to another company to 
guard a fuel dump in To Thy and that he was there by himself 
day and night for 2 or 3 months.  He stated that "sometimes 
all hell broke loose" with enemy fire countered by 
helicopters shooting flares and rockets, and that the fuel 
drums made popping sounds all night long.

On a subsequent PTSD Questionnaire submitted in March 2007, 
the Veteran reported that he was totally isolated by himself 
with no other military personnel at a tent set up in the 
middle of a fuel dump at Tuy Hoa with only his M-14, "no 
radio no nothing for a month or more."  He stated that the 
only time he would see another person would be when they 
would pick up or drop off fuel during the day.  An additional 
written statement stated that he was required to eat and 
sleep on site at the fuel dump, with C-rations and other 
supplies delivered to him from time to time.  At night 
helicopters would fly over and chase the enemy out with 
flares and gunfire.

In July 2007, the RO made a formal finding that the 
information needed to corroborate the Veteran's described 
stressors was insufficient to send to the JSRRC for research 
in the service records.  

In an outpatient VA psychotherapy session in October 2008, 
the Veteran discussed the stressor of being stationed on 
guard at an ammunition dump which the enemy tried to blow up 
regularly, including with ground attacks.  He stated he was 
"by himself but there was a perimeter of American troops 
further out."  He again reported being awakened by 
nightmares of Vietnam, startling easy, and getting angry when 
he spoke about Vietnam.  The assessment included diagnoses of 
dysthymia vs. mood disorder due to alcohol problems, PTSD, 
and alcohol dependence.

In January 2009, the RO submitted information regarding the 
Veteran's alleged stressor to the JSRRC for research and 
verification.  In February 2009, the JSRRC responded that 
there was insufficient information included to conduct the 
necessary research because it did not indicate the unit to 
which the Veteran was sent or the location of that unit. 

At his June 2009 Board videoconference hearing, the Veteran 
identified his stressor event as being assigned to a fuel 
depot for 3 months, isolated 24 hours a day, 7 days a week 
with no contact or means of communication with the outside.  
While there he experienced incoming fire and witnessed gun 
ships flying over to kill the enemy that was attempting to 
infiltrate the fuel depot.  He indicated that the fuel depot 
may have been located in the Chu Lai area.  He testified that 
he did not remember the name of the company he was loaned out 
to for this assignment or the names of any fellow servicemen 
or officers, nor did he remember the dates of the assignment 
although he believed it was in 1966 "after the monsoon 
season."  

There is a diagnosis of PTSD of record; thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the Veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

In this case, the Veteran does not contend - and the evidence 
does not show - that he engaged in combat with an enemy force 
during active service such that a diagnosis of PTSD could be 
considered competent medical evidence.  As noted, the 
Veteran's service personnel records do not show any combat 
citations or awards such that his lay testimony, alone, could 
establish the incurrence of his claimed in-service stressor.  
In such cases, the record must contain other evidence which 
substantiates or corroborates the Veteran's statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

The Veteran has contended that the in-service stressor which 
led to his developing PTSD occurred when he spent 2 to 3 
months on guard duty at a fuel dump while on temporary 
assignment with a different unit.  Initially, in March 2004 
at a VA psychiatric evaluation, he reported that he had to 
drive truck during the day and guard the field at night, that 
he fell asleep sometimes and would be awakened by mortars.  
At a July 2004 private psychiatric evaluation, he related to 
Dr. Earle that he had been a driver and a guard in Vietnam 
and that he was never wounded but had been in numerous 
firefights.  

In various written statements submitted in support of his 
service connection claim for PTSD, the Veteran has reported 
being totally isolated at a fuel dump with no radio or other 
contact with the outside world for a month or more while he 
stood guard day and night, having contact with other military 
personnel only during the day when fuel was delivered or 
picked up, having occasional contact when supplies were 
delivered, and standing guard duty at an ammunition dump by 
himself with a perimeter of American toops nearby.  He also 
has described the fuel dump variously as having been located 
at Tua Hoa, Chu Lai, and To Thy, Vietnam.  He never has 
provided the name of the unit or a date more specific than 
1966.  Given the Veteran's inconsistencies concerning his 
alleged in-service stressor and the vagueness of his 
testimony during the hearing, the Board finds these 
statements to be inherently incredible and entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), and Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Because the Veteran has not reported consistently the facts 
surrounding his claimed in-service stressor, to include a 
specific date (within a 3-month period) when his claimed in-
service stressor occurred, the unit to which he was assigned, 
or the location of the unit or the fuel dump, the Board also 
finds that the Veteran's claimed in-service stressor is too 
vague to be capable of corroboration by JSRRC.

Thus, there is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  As noted, the Board finds 
that the Veteran is not a credible historian regarding his 
claimed in-service stressor(s).  An after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

In summary, the Board finds that there is no diagnosis of 
PTSD which could be attributed to active service and no 
credible evidence which corroborates the Veteran's claimed 
in-service stressor.  Thus, as the Veteran has not been 
diagnosed with PTSD which could be attributed to active 
service, and as he has failed to produce credible supporting 
evidence that his claimed in-service stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied

	(CONTINUED ON NEXT PAGE)


REMAND

When he filed his claim in March 2004, the Veteran sought 
service connection for "mental disability."  The record 
reveals that, in addition to PTSD, he has been diagnosed as 
having anxiety disorder, not otherwise specified, and 
dysthymia versus mood disorder due to alcohol abuse.  
Further, although the November 2004 rating decision denied 
service connection for anxiety disorder, subsequent 
adjudications of the claim have identified the claimed 
disability as a mental health condition including both PTSD 
and anxiety disorder.

Here, the Veteran's claim of service connection for PTSD has 
been addressed fully.  No other aspect of the Veteran's 
mental health condition has been adjudicated by the RO or 
otherwise developed.  In light of the Federal Circuit's 
decisions in Ephraim and Boggs, the Board finds that remand 
is required.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996), and Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In an April 2009 statement, the Veteran's representative 
observed that, although both anxiety disorder and PTSD were 
included in the mental health condition denied by the RO 
based on the lack of a corroborated stressor, service 
connection for an anxiety disorder does not require 
identification and corroboration of specific stressors.  The 
representative asserts that the Veteran is entitled to VA 
examination in connection with his claim of service 
connection for anxiety disorder.  

As noted elsewhere, under 38 C.F.R. § 3.159(c)(4), a VA 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the Veteran has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event,  injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

In the present case, the Veteran has been diagnosed as having 
anxiety disorder and dysthymia.  The Veteran alleges - and 
the opinions of record indicate - that an acquired 
psychiatric disability other than PTSD results from his 
service in Vietnam.  Thus, the standards of McLendon are met.  
The Board finds that, on remand, the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current acquired psychiatric disorder other 
than PTSD.

The RO also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for an 
acquired psychiatric disability other than 
PTSD since his separation from service.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.  

2.  Schedule the Veteran for a VA 
examination to determine that nature and 
etiology of any acquired psychiatric 
disability other than PTSD.  The claims 
folder must be made available to the 
examiner for review.  All appropriate 
testing should be conducted.  Based on a 
review of the claims file and the results 
of the Veteran's examination, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any acquired 
psychiatric disability other than PTSD, if 
diagnosed, is related to active service.  

3.  Thereafter, readjudicate the claim of 
service connection for an acquired 
psychiatric disability other than PTSD.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


